Order unanimously affirmed, without costs, in accordance with the following memorandum: In this action for an injunction restraining defendants from interfering with plaintiffs’ operation of a solid waste disposal facility, Special Term denied defendants’ motion for a preliminary injunction restraining plaintiffs from operating the facility and granted plaintiffs’ motion for a preliminary injunction restraining defendants from interfering with plaintiffs’ operation thereof. We find that the record sufficiently supports the order appealed from and that such order was properly granted. Special Term correctly stated that it was concerned only with temporary relief pending a full trial on the merits, which should be held without delay in order that the vital issues presented may be speedily determined. The case being entitled to a trial preference it should now be placed at the head of-tfhe Trial Calendar. (Appeal from order of Monroe Special Term granting preliminary injunction.) Present — Del Vecchio, J. P., Marsh, Moule, Cardamone and Henry, JJ. [67 Misc 2d 328.]